Exhibit 10(u)

C. JOHN WILDER

ADDITIONAL PAYMENT AGREEMENT

ADDITIONAL PAYMENT AGREEMENT, dated as of the 10th day of October, 2007 (this
“Agreement”), by and between TXU Corp. (which is expected to be renamed Energy
Future Holdings Corp. following the Merger (as defined below)), a Texas
corporation (the “Company”), Texas Energy Future Holdings Limited Partnership, a
Delaware limited partnership (the “Parent”), Texas Competitive Electric Holdings
Company LLC, a Delaware limited liability company (the “Holdings”), and C. John
Wilder (the “Executive”).

WHEREAS, pursuant to an Agreement and Plan of Merger (the “Merger Agreement”)
dated February 25, 2007, by and among Parent, Texas Energy Future Merger Sub
Corp, a Texas corporation (“Merger Sub”), and the Company, Merger Sub will be
merged with and into the Company (the “Merger”), with the Company surviving the
Merger as a subsidiary of Parent.

WHEREAS, pursuant to Section 4.6 of the Employment Agreement between the Company
and Executive, dated February 21, 2004 (the “Employment Agreement”), the Company
and Executive have previously agreed that, in consideration of Executive’s
dedicated service to the Company and in order to ensure that the compensation
and benefits expectations of Executive will be satisfied, in the event it shall
be determined that any payment, benefit or distribution in the nature of
compensation (within the meaning of section 280G(b)(2) of the Code) to or for
the benefit of Executive, whether paid, payable or provided by the Company or
any of its affiliates or their respective successors or assigns, pursuant to
this Agreement, any benefit plan, stock incentive plan, employment or severance
agreement or otherwise (collectively, the “Payments”), would be subject to the
excise tax imposed by section 4999 of the Code (together with any interest or
penalties imposed with respect to such excise tax, the “Excise Tax”), and/or the
additional tax imposed by Section 409A of the Code (together with any interest
or penalties imposed with respect to such additional tax, the “Additional Tax”)
then Executive shall be entitled to receive an additional payment (the “Gross-Up
Payment”) in an amount such that, after payment by Executive of all taxes (and
any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and the Excise Tax and/or Additional Tax imposed upon the
Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal to
the Excise Tax imposed upon the Payments.

WHEREAS, the Company agrees to calculate the amount of the Gross-Up Payment
payable on behalf of Executive to the Internal Revenue Service (the “Service”)
in good faith and in accordance with a reasonable interpretation of the Code as
to the amount of the Excise Tax which may be imposed on Executive with respect
to payments made by the Company and, in reliance on the Company’s commitments
set forth in this Agreement, Executive agrees to accept such calculation.

WHEREAS, because of the uncertainties involved in calculating the exact amount
of the payments that will be subject to the Excise Tax, which in turn affects
the extent to which a Gross-Up Payment is necessary, the parties desire to have
the Company set aside certain proceeds in order to satisfy any subsequent claims
by the Service that the amount of Excise Tax that was paid on such Payments was
insufficient.



--------------------------------------------------------------------------------

WHEREAS, in the event the Gross-Up Payment made by the Company to Executive is
insufficient to cover the additional Excise Tax that becomes due and owing to
the Service, the Company agrees to indemnify and hold Executive harmless in
respect of any Excise Tax by setting aside in a secular Trust (as defined
below), the amount set forth on Exhibit A representing the difference between a
calculation using a method consistent with Treasury Regulation § 1.280G-1 and a
calculation assuming that all payments are subject to Excise Tax (the
“Additional Payment”). For the avoidance of doubt, the amount of the Additional
Payment shall not limit the Company’s liability or obligations hereunder.

WHEREAS, the Company has also agreed that, in addition to the Additional
Payment, the Company shall indemnify and hold Executive harmless from any and
all liabilities (including interest and penalties) that result from Executive
entering into this Agreement and the funding of the Trust.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Effective Time. This Agreement shall become effective upon the Effective Time
(as defined in the Merger Agreement) and shall remain in effect until the later
of (i) the closing of the later of (A) the Company’s or (B) Executive’s, tax
year that follows the expiration of the statute of limitations for which the
Service may audit the tax year in which the Service could claim that an
underpayment of the Excise Tax for such year was paid and (ii) the resolution
and settlement with the Service as to any contested claim. If the Merger
Agreement is terminated in accordance with its terms prior to the Effective
Time, this Agreement shall automatically terminate and shall be null and void ab
initio and of no further force and effect.

2. Amount of Additional Gross-up Payment. (a) The determinations as to the
Additional Payment for purposes of this Agreement shall be made by Alvarez &
Marsal Tax-and LLC (“A&M”), and approved by Deloitte & Touche USA LLP, or such
other nationally recognized certified public accounting firm as may be
designated by the Company (the “Accounting Firm”), which approval shall not be
unreasonably withheld. A&M and the Accounting Firm shall provide detailed
supporting calculations both to the Company and Executive within 15 business
days of the receipt of notice from Executive that there has been a Payment or
such earlier time as is requested by the Company. All fees and expenses of
Accounting Firm shall be borne solely by the Company.

(b) (i) If at any time after the Effective Time, Executive receives a claim from
the Service of an underpayment of the Excise Tax on the Payments, or an
imposition of an Additional Tax on the Payments, Executive shall notify the
Company in writing of such claim by the Service. Such notification shall be
given as soon as practicable after Executive receives actual notice in writing
of such claim by the Service. The Executive shall apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid.
The Executive shall not pay such claim prior to the expiration of the 30-day
period following the date on which Executive gives such notice to the Company
(or the date that any payment of taxes with respect to such claim is due
pursuant to the notice from the Service, if shorter). The Company shall provide
notice to Executive in writing regarding whether it will contest such claim no
later than 5 business days prior to the date on which the amount of such claim
is required to be paid. If the Company determines not to contest the claim, it
shall pay to Executive (or cause the Trust to pay to Executive) prior to the
date on which Executive must pay the claim to the Service the amount necessary
for Executive to satisfy the claim by the Service for all or the portion of the
Additional Payment set forth in such claim, plus any interest and penalties
imposed as a result of such claim, on an after-tax basis. If the Company
notifies Executive that the Company desires to contest such claim, Executive
shall:

(A) give the Company information reasonably requested by the Company relating to
such claim,

 

2



--------------------------------------------------------------------------------

(B) reasonably cooperate with the Company in good faith in order to contest such
claim and take such action in connection with such claim as the Company shall
reasonably request in writing, and

(C) permit the Company to participate in any proceedings relating to such claim
and accept legal representation with respect to such claim by an attorney
reasonably selected by the Company.

In the event that in connection with such contest Executive is required to pay
the claim prior to the final resolution, the Company shall pay to Executive (or
cause the Trust to pay to Executive) prior to the date on which Executive must
pay the claim to the Service the amount necessary for Executive to satisfy the
claim by the Service for all or the portion of the Additional Payment set forth
in such claim, plus any interest and penalties imposed as a result of such
claim, on an after-tax basis.

(ii) The Company shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest
identified in subsection (b)(i) above, and shall indemnify and hold Executive
harmless, on an after-tax basis, for any Excise Tax, Additional Tax or income
tax (including interest and penalties) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 2(b), the Company shall control all
proceedings taken in connection with such contest, and, at its sole discretion,
may pursue or forgo any and all administrative appeals, proceedings, hearings
and conferences with the applicable taxing authority in respect of such claim
and may, at its sole discretion, either pay the tax claimed to the appropriate
taxing authority on behalf of Executive and direct Executive to sue for a refund
or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that, if the Company pays such claim
and directs Executive to sue for a refund, the Company shall indemnify and hold
Executive harmless, on an after-tax basis, from any Excise Tax, Additional Tax
or income tax (including interest or penalties) imposed with respect to such
payment or with respect to any imputed income in connection with such payment.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to the Additional Payment or to which Executive has any liability
as a result of his entering into this Agreement or the funding of the Trust, and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Service or any other taxing authority.

(c) If, after the receipt by Executive of an Additional Payment or payment by
the Company of an amount on Executive’s behalf pursuant to Section 2(b),
Executive becomes entitled to receive any refund with respect to the Excise Tax
or Additional Tax to which such Additional Payment relates or with respect to
such claim, Executive shall (subject to the Company’s complying with the
requirements of Section 2(b), if applicable) as soon as practicable pay to the
Company the amount of such refund. If, after payment by the Company of an

 

3



--------------------------------------------------------------------------------

amount on Executive’s behalf pursuant to Section 2(b), a determination is made
that Executive shall not be entitled to a refund (together with any interest
paid or credited thereon by the Service after taxes applicable thereto) with
respect to such claim and the Company does not notify Executive in writing of
its intent to contest such denial of refund prior to the expiration of 30 days
after such determination, then the amount previously paid by the Company shall
offset, to the extent thereof, the amount of Additional Payment required to be
paid.

(d) The following payments shall in all events be paid as follows:

(1) Any Additional Payment, as determined pursuant to this Section 2, shall be
paid by the Company to Executive prior to the date on which such amount is due
to the Service. Notwithstanding any other provision of this Section 2, the
Company may, in its sole discretion, withhold and pay over to the Service or any
other applicable taxing authority, for the benefit of Executive, all or any
portion of any Additional Payment, provided that such payment is paid no later
than required by the Service, and Executive hereby consents to such withholding;

(2) Any expenses, as determined pursuant to this Section 2, incurred by
Executive in connection with a contest respecting the existence or amount of any
Excise Tax or Additional Tax to which Executive may be entitled pursuant to
Section 2(b) above within shall be paid directly by Company and the Company
shall fully gross-up Executive with respect to any income recognized by
Executive as a result of income taxes that Executive is required to pay with
respect to such expenses being paid by the Company; and

(3) Within five days after Executive submits a claim for reimbursement to which
Executive may be entitled under this Agreement for an expense incurred during
the term of this Agreement, including, but not limited to, any Additional
Payment with respect to the interest or penalty component of an Excise Tax,
shall be paid by the Company to Executive. The amount of any such expenses
eligible for reimbursement paid during an Executive’s taxable year shall not
affect the expenses eligible for reimbursement in any other taxable year, and
the right to any such expense reimbursement may not be liquidated or exchanged
for any other benefit.

Notwithstanding the foregoing, in no event shall the foregoing payments be paid
later than (A) the end of Executive’s taxable year next following Executive’s
taxable year in which (x) with respect to subsections (d)(1) and (d)(2) above,
the Excise Tax and/or Additional Tax (and any income or other related taxes or
interest or penalties thereon) on a payment are remitted to the Service or any
other applicable taxing authority or, in the case of amounts relating to a claim
described in Section 2(b) that does not result in the remittance of any federal,
state, local and foreign income, excise, social security and other taxes, the
calendar year in which the claim is finally settled or otherwise resolved or
(y) with respect to subsection (d)(3) above, the expense was incurred, and
(B) the end of the six month period described in Section 5 below, if applicable.

3. Establishment of Trust. In furtherance of its obligations hereunder, the
Company hereby agrees to establish a trust as of October 10, 2007, in the form
attached hereto as Exhibit “A,” for the benefit of Executive pursuant to the
terms herein (the “Trust”). To the extent not paid by the Company, the amounts
under the Trust shall be paid, in accordance with and pursuant to the terms and
conditions of the Trust and this Agreement. If paid by the Company, it shall be
entitled to reimbursement from the Trust in accordance with and pursuant to the
terms and conditions thereof.

 

4



--------------------------------------------------------------------------------

4. Indemnification. As further inducement for Executive to enter into this
Agreement, the Company shall indemnify and hold Executive harmless on an
after-tax basis, for any Excise Tax due under section 4999 of the Code or income
tax (including, but not limited to, any additional income tax under Section 409A
of the Code) (including interest and penalties) imposed as a result of the
establishment and funding of the Trust.

5. Delayed Payment Date. Notwithstanding any provision to the contrary in this
Agreement, (i) if Executive is deemed at the time of his or her termination of
employment to be a “key employee” within the meaning of that term under Code
Section 416(i) (as used for purposes of defining a “specified employee” under
Section 409A of the Code) and delayed payment of an amount that is payable to or
on behalf of Executive in connection with a termination of employment is
required in order to avoid a prohibited distribution under Section 409A(a)(2) of
the Code, no such amount shall be provided to or paid on behalf of Executive
prior to the earlier of (x) the expiration of the six (6)-month period measured
from the date of Executive’s “separation from service” (as such term is defined
in Treasury Regulations issued under Code Section 409A) or (y) the date of
Executive’s death; provided however, upon the expiration of the applicable Code
Section 409A(a)(2) delay period referred to herein, all amounts delayed pursuant
to this Section 6 shall be promptly paid to or on behalf of Executive in a lump
sum; and (ii) if any other payments of money or other benefits due to Executive
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Company, that does not
cause such an accelerated or additional tax. Whether an Executive is a “key
employee” for purposes of this Section 5 shall be determined in accordance with
the written guidelines adopted by the Company for making such determinations.
The parties do not expect that Executive will be a specified employee on the
date of his expected termination of employment.

6. Miscellaneous. (a) No Waiver. The waiver by a party of the violation of any
of the provisions of this Agreement, whether express or implied, shall not
operate or be construed as a waiver of any subsequent violation of any such
provision.

(b) Amendment. This Agreement may not be amended, modified or cancelled except
by written consent of the parties.

(c) Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall remain in full force and effect to the
fullest extent permitted by law.

(d) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of Executive, the Company, Parent, Holdings, their affiliates, and any
successor organization or organizations which shall succeed to the business and
property of the Company, Parent and Holdings, whether by means of merger,
consolidation, acquisition of substantially all the assets of the Company,
Parent and Holdings or otherwise, including by operation of law.

 

5



--------------------------------------------------------------------------------

(e) Governing Law. This Agreement has been made in and shall be governed and
construed in accordance with the laws of the State of Texas.

(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original with the same effect as if the signatures
were all affixed to the same instrument.

7. Written Agreement. Except as otherwise provided herein, and in the Severance
and Release Agreement, between the Company and the Executive, dated October 10,
2007, this Agreement sets forth the entire agreement and understanding of the
parties with respect to the matters covered hereby, including, without
limitation, the amount of the Additional Payment which shall be paid from the
Trust. This Agreement supersedes all prior agreements and understandings
(including verbal agreements) between Executive and the Company and/or its
affiliates regarding the terms and conditions of Executive’s entitlement to, and
Company’s obligation to pay, any Gross-Up Payment or Additional Payment in
connection with any payments or benefits provided to Executive; provided,
however that nothing herein shall adversely affect Executive’s rights under
Section 4.6 of his Employment Agreement.

8. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

if to Executive: At the most recent address on file at the Company.

if to the Company:

TXU Corp. (which is expected to be renamed Energy Future Holdings

Corp. following the Merger)

1601 Bryan Street

Dallas, Texas 75201

Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from the Board, the Company has caused these presents to be
executed in its name on its behalf, all as of the day and year first above
written.

 

/s/ C. John Wilder   C. John Wilder Texas Energy Future Holdings Limited
Partnership /s/ Jonathan Smidt Name:   Jonathan Smidt Title:   Vice President
and Treasurer TXU Corp. (which is expected to be renamed Energy Future Holdings
Corp. following the Merger) /s/ David P. Poole Name:   David P. Poole Title:  
EVP- Legal, General Counsel Texas Competitive Electric Holdings Company LLC /s/
David P. Poole Name:   David P. Poole Title:   Executive Vice President

 

7



--------------------------------------------------------------------------------

     

PRIVILEGED AND CONFIDENTIAL

Execution Version

EXHIBIT A

 

Gross-Up Payment Prior to Reduction
of Reasonable Compensation

   Gross-Up Payment After Reduction
of Reasonable Compensation    Additional Payment 39,304,245.92    17,683,814.27
   21,620,431.65            

 

8